DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 12/07/2021, with respect to the double patenting rejections have been fully considered and are persuasive.  The double patenting rejections have been withdrawn. 
Applicant’s arguments, see remarks, filed 12/07/2021, with respect to the rejection(s) of claim(s) 21 and its dependent claims under Kobayashi/Bauch have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kobayashi/Bauch and Rupert US 3,172,713 or Yuyama et al. US 7,395,946.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21,22 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi USPN 5,333,754 in view of Bauch et al. USPN 7,584,868 and Rupert US 3,172,713 or Yuyama et al. US 7,395,946.


(Re claim 21) “a vertical conveyor comprising a plurality of product supporting positions” (6,9 figure 3). “a coupler connected to the vertical conveyor … drive assembly” (9,10 figure 3). “a container connected to the coupler … at least one wall” (5 figure 1,3).
Kobayashi does not disclose that the container is configured to be removable or engaging with a supporting shelf of the modular vending machine.
Bauch teaches a container, coupler, and vertical conveyor configured to be removable (4,22,25,28 figure 2).
Rupert and Yuyama teach a dispensing module engaging with a supporting shelf of the modular vending machine (36,38 figure 3, Rupert; 2 figure 1, Yuyama)
It would have been obvious to one skilled in the art to modify the system of Kobayashi to use removable containers because it allows for a faster restocking of the machine and to include a supporting shelf because it is an easy way to support a modular dispensing assembly.
	(Re claim 22) “a helical coil” (9 figure 3).
	(Re claim 27) ”a first side wall, a second side wall, and a third side wall” (22,23,24 figure 2; Bauch).
	(Re claim 28) “container comprises an opening” (4,21 figure 2; Bauch).
	(Re claim 29) “… rectangular lateral cross section …” (21-24 figure 2; Bauch).
	(Re claim 30) “a top wall … vertical conveyor connected to the top side wall” (29,28 figure 2; Bauch).
	(Re claim 31) “an opening …conveyor connected to the coupler through the opening” (25,29,28 figure 2; Bauch).
	
s 32 and 40 rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi/Bauch/Rupert or Yuyama in view of Ruskin et al. USPN 6,367,653.
(Re claim 32) Kobayashi/Bauch/Rupert or Yuyama disclose the system as rejected above.
Kobayashi/Bauch/Rupert or Yuyama does not disclose a pair of grooves configured to receive a removable panel.
Ruskin teaches a pair of grooves configured to receive a removable panel (261 figure 23).
It would have been obvious to one skilled in the art to modify the dispenser of Kobayashi/Bauch/Rupert or Yuyama to use a sliding panel instead of a rotating panel because it is an art recognized alternative and requires fewer moving parts.
(Re claim 40) Kobayashi/Bauch disclose the system as rejected above.
Kobayashi/Bauch does not disclose a handle connected to the container.
Ruskin teaches a handle connected to the container (figure 34).
It would have been obvious to one skilled in the art to modify the container of Kobayashi/Bauch to include a handle because it makes it easier to move the containers.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi/Bauch/Rupert or Yuyama in view of Michaels et al. USPN 5,971,205.
Kobayashi/Bauch/Rupert or Yuyama disclose the system as rejected above.
Kobayashi/Bauch/Rupert or Yuyama does not disclose an adjustable wall for holding products of different sizes.
Michaels teaches an adjustable wall for holding products of different sizes.
It would have been obvious to one skilled in the art to provide an adjustable wall in Kobayashi/Bauch/Rupert or Yuyama because it keeps articles from shifting and causing jams or falling.

34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi/Bauch/Rupert or Yuyama in view of Kodama et al. US 2002/0007868.
(Re claim 34) Kobayashi/Bauch/Rupert or Yuyama disclose the system as rejected above.
Kobayashi/Bauch/Rupert or Yuyama does not disclose a coupler lock which prevents movement of the coupler and vertical conveyor when not coupled to the drive assembly.
Kodama teaches a coupler lock which prevents movement of the coupler and vertical conveyor when not coupled to the drive assembly (38,43 figure 5B).
It would have been obvious to one skilled in the art to modify the system of Kobayashi/Bauch/Rupert or Yuyama to include a coupler lock because it prevents the vertical conveyor from moving and dispensing products outside of the system.
(Re claim 35) “coupler is rotatable” (38 figure 5b; Kodama).
(Re claim 36) “coupler lock is movable …disengaging” (43 figure 5B; Kodama).
(Re claim 37) “coupler lock is slidable” (43 figure 5B; Kodama)
(Re claim 38,39) “coupling the coupler with the drive assembly ... moves the coupler" (32,33,43 figure 5A,B; Kodama).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655